Title: James Madison to Henry Clay, 6 January 1828
From: Madison, James
To: Clay, Henry


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Jany 6. 1828
                            
                        

                        I have duly recd. the copy of your Address politely forwarded to me. Altho’ I have taken no part in the
                            depending contests and have been led to place myself publickly on that ground, I could not peruse the Appeal you have made
                            without being sensible of the weight of testimony it exhibits, and of the eloquence by which it is distinguished.
                        Having occasion to write to Mr. Brougham on a subject which interests our University I take the liberty of
                            asking your friendly attention to the letter which I inclose, I hope it may find an early conveyance from the Department
                            of State, with despatches about to be destined for London. Should this not be the case, Mr. Brent will save you the
                            trouble of giving the intimation, that a duplicate may seek some other channel. It is desirable that the letter should
                            reach Mr. B with as little delay as may be. With great esteem & friendly regards

                        
                            
                                James Madison
                            
                        
                    